Case: 11-12400         Date Filed: 09/24/2012   Page: 1 of 3

                                                                        [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-12400
                                        Non-Argument Calendar
                                      ________________________

                                 D.C. Docket No. 1:10-cv-02066-CC


ASAR KHUFU EL,
ANNA SANDERS,

llllllllllllllllllllllllllllllllllllllll                                Plaintiffs-Appellants,

                                                 versus

PLATINUM HOME MORTGAGE SERVICES, INC.,
CENTURY MORTGAGE CORP.,
CITIMORTGAGE, INC.,
MORTGAGE ELECTRONIC REGISTRATION SYSTEM,
FEDERAL HOME LOAN MORTGAGE CORP.,

llllllllllllllllllllllllllllllllllllllll                               Defendants-Appellees.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________
                                     (September 24, 2012)
              Case: 11-12400     Date Filed: 09/24/2012    Page: 2 of 3

Before BARKETT, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      Asar Khufu El and Anna Sanders (Appellants), proceeding pro se, appeal

the district court’s dismissal of their complaint pursuant to Fed.R.Civ.P. 12(b)(6)

for failure to state a claim. On appeal, Appellants do not address the reasons for

the district court’s dismissal of their complaint. Instead, Appellants argue that

CitiMortgage lacked standing to initiate foreclosure proceedings, and that the

district court erred by refusing to enter a default judgment against Century

Mortgage Corp. (Century).

      Appellants’ complaint did not allege any facts to support their argument that

CitiMortgage lacked standing to start the foreclosure proceedings. Their

conclusory allegations were insufficient to state a claim. See Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). As for Appellants’ other claims, Appellants have

abandoned them by failing to address them in their opening brief. See Greenbriar,

Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989).

      We review for abuse of discretion a district court’s denial of a motion for

default judgment. Mitchell v. Brown & Williamson Tobacco Corp., 294 F.3d
1309, 1316 (11th Cir. 2002). A party’s default does not by itself warrant the entry

of a default judgment unless there is “a sufficient basis in the pleadings for the

                                          2
                 Case: 11-12400       Date Filed: 09/24/2012        Page: 3 of 3

judgment entered.” Nishimatsu Constr. Co. v. Hous. Nat’l Bank, 515 F.2d 1200,

1206 (5th Cir. 1975).1 Century’s failure to answer the complaint did not require

the district court to enter a default judgment because Appellants’ complaint failed

to provide a proper basis for judgment against Century. Accordingly, the district

court did not abuse its discretion when it refused to enter a default judgment

against Century.

       AFFIRMED.




       1
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this Court
adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to close of
business on September 30, 1981.

                                                 3